Citation Nr: 0921183	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  08-01 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, type II.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from Mach 1968 to March 1971.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a July 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.

In April 2008, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  On April 9, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal for entitlement to 
an evaluation in excess of 20 percent for diabetes mellitus, 
type II was requested.

2.  The Veteran's service-connected disabilities are 
posttraumatic stress disorder (PTSD) with major depressive 
disorder, rated as 70 percent disabling; diabetes mellitus, 
type II, rated as 20 percent disabling; peripheral neuropathy 
of right lower extremity, rated as 10 percent disabling; 
peripheral neuropathy of left lower extremity, rated as 10 
percent disabling; tinnitus, rated as 10 percent disabling; 
and bilateral hearing loss, rated as noncompensable.  The 
combined disability rating is 80 percent from November 19, 
2003.

3.  The Veteran's service-connected disabilities are of such 
a nature and severity to prevent his participation in any 
regular substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant for the issue of entitlement to an evaluation 
in excess of 20 percent for diabetes mellitus, type II, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria are met for a TDIU.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 
3.341, 4.15, 4.16, 4.18, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Diabetes mellitus, type II

A June 2004 rating decision granted service connection for 
diabetes mellitus, type II and assigned a 20 percent initial 
evaluation, effective November 19, 2002.  After the Veteran 
requested an increase, a July 2007 rating decision confirmed 
and continued the 20 percent evaluation for diabetes 
mellitus, type II.  The Veteran submitted a timely notice of 
disagreement concerning the rating of his service-connected 
diabetes mellitus, type II.  He perfected an appeal of this 
issue with the submission of a timely substantive appeal.  
However, at the April 2008 Board videoconference hearing, he 
expressed a desire to withdraw this claim on the record.  See 
38 C.F.R. § 20.204(b) (2008) (noting that except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing).  (See Board Transcript "Tr." at 2-3.)  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204(a).  The appellant has 
withdrawn the appeal for entitlement to an evaluation in 
excess of 20 percent for diabetes mellitus, type II and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration as to that matter.  Accordingly, 
the Board does not have jurisdiction to review the appeal for 
entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, type II, and it is dismissed.

TDIU

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Legal criteria and analysis

The Veteran contends that his service-connected disabilities 
render him unemployable, thus warranting a TDIU.  The record 
reflects that the Veteran's TDIU claim in the form of a VA 
Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, was received by the RO 
in December 2006.  As such, the rating period on appeal is 
one year prior to the date of receipt of the increased rating 
claim.  38 C.F.R. § 3.400(o)(2) (2008); see also Norris v. 
West, 12 Vet. App. 413, 420 (1999) (noting that a claim for a 
TDIU, in essence, is a claim for an increased rating).  For 
the reasons that follow, the Board agrees that a TDIU is 
warranted.

According to the law, entitlement to a TDIU requires evidence 
of service-connected disability so severe that it is 
impossible for a veteran in particular or an average person 
in general, to follow a substantially gainful occupation.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his age or to the impairment caused 
by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 
4.16, 4.19.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  To meet 
the requirement of "one 60 percent disability" or "one 40 
percent disability," the following will be considered as one 
disability:  (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  Substantially gainful 
employment is defined as work which is more than marginal and 
which permits the individual to earn a living wage.  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  A total disability rating 
may also be assigned pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b) for veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

In this case, the Veteran's service-connected disabilities 
are PTSD with major depressive disorder, rated as 70 percent 
disabling; diabetes mellitus, type II, rated as 20 percent 
disabling; peripheral neuropathy of right lower extremity, 
rated as 10 percent disabling; peripheral neuropathy of left 
lower extremity, rated as 10 percent disabling; tinnitus, 
rated as 10 percent disabling; and bilateral hearing loss, 
rated as noncompensable.  The combined disability rating is 
80 percent from November 19, 2003.  38 C.F.R. § 4.25.  Thus, 
he meets the minimum schedular requirements for a TDIU under 
38 C.F.R. § 4.16(a).  However, the evidence must still show 
that he is unable to pursue a substantially gainful 
occupation due to his service-connected disabilities.  As 
such, the Board will now review the evidence of record to see 
if it demonstrates that the Veteran is unable to secure or 
follow a substantially gainful occupation due to service-
connected disabilities.

On his TDIU application (VA Form 21-8940), dated and received 
in December 2006, the Veteran indicated that he had completed 
two years of college.  The Veteran did not report any 
additional education or training.  The Veteran indicated that 
he last worked as an assembler for Ford/Vistion in September 
2006.  The TDIU application reflects that the Veteran marked 
a box indicating that he left this job because of his 
disability, noted on the application as PTSD.  See VA Form 
21-4192, Request for Employment Information in Connection 
with Claim for Disability Benefits, dated in January 2007 
(noting that the reason for the Veteran's termination of 
employment as reported by his former employer was "Voluntary 
Term (took buyout)").  At the April 2009 Board 
videoconference hearing, it was noted that September 2006 was 
the last time the Veteran had worked and that the VA Form 21-
8940, dated in December 2006, was current with his employment 
information.  (See Board Tr. at 3.)  

At a May 2007 VA examination, the VA examiner, a 
psychologist, noted that the Veteran's symptoms had increased 
since the last examination.  It was noted that the Veteran 
believed that his irritability and angry outbursts interfered 
with his ability to work and that his Clinical/Certified 
Nurse Specialist (CNS) had kept him off work for a month and 
a half and then encouraged him to take a buyout.  It was 
further noted that there were three separate acts of physical 
aggression toward coworkers after minor offenses and he did 
not face formal discipline for any of these acts.  The 
Veteran identified three suicide attempts after a blow up 
with his family.  Upon mental status examination, was 
oriented to time, place, and person and his speech was clear 
and of normal volume and articulation.  His affect fluctuated 
greatly from tearfulness, to laughter, to irritability in 
response to the conversation.  Although his thought process 
was goal oriented, the VA examiner noted a decrease in the 
Veteran's personal hygiene.  The Veteran also complained of a 
depressed mood.  The Axis I diagnoses were PTSD and bipolar 
disorder, not otherwise specified, with a Global Assessment 
of Functioning (GAF) score of 45.  The Board notes that a GAF 
score of 41 to 50 indicates the examinee has serious symptoms 
or a serious impairment in social, occupational, or school 
functioning, including an inability to keep a job.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).  The VA examiner also noted that the GAF score of 45 
was assigned because of the serious impairment in social and 
occupation functioning.  The VA examiner noted that the 
Veteran's PTSD signs and symptoms result in deficiencies in 
many areas, to include work, judgment, mood, and family 
relations.  It was again noted that he left his job because 
he initiated three physical altercations with coworkers and 
was concerned about this escalating.  The VA examiner also 
noted that the Veteran has poor relationships with others, is 
estranged from his children, and did not have friends with 
whom he spends time.

A statement from J.R., APRN, BC, dated in September 2006, 
notes that the Veteran should be kept off work through 
October 4, 2006 for medical reasons.  Another statement from 
J.R., APRN, BC, dated in February 2007, reflects that the 
Veteran is "unable to work due to his psychiatric illness."  

Regarding the Veteran's service-connected diabetes mellitus 
and associated left and right lower extremity peripheral 
neuropathy, the Veteran had a VA diabetes mellitus 
examination, dated in May 2007.  The Veteran reported fatigue 
at the end of the day.  This examination report reflects that 
the Veteran could do normal daily activities, but he has had 
to take intermittent breaks because prolonged standing and 
walking increase numbness and tingling in the feet.  It was 
noted that the Veteran is on a restricted diet and insulin.  
Physical examination revealed no cardiovascular problems with 
diabetes.  The examination report also reflects that the 
Veteran denied any treatment for his neuropathy.  Objective 
neurological examination of the feet reflects that they were 
warm to touch.  Dorsalis pedis and posterior tibial pulses 
were a grade 1/2, bilaterally.  It was noted that the Veteran 
had decreased sensation with monofilament testing of the 
plantar aspects of both feet and of all the digits.  
Vibratory sense was diminished at the lateral medial 
malleolus and also the first metatarsal phalangeal joint of 
both great toes.  The VA examiner stated that the Veteran had 
neurological deficits related to diabetes.  Chest X-ray 
revealed no cardiac enlargement and no active pulmonary 
pathology.  The results of lab work showed elevated glucose 
and triglycerides.  It was also noted that his hemoglobin A1C 
(done March 1, 2007) was 8.8, showing fair control of his 
diabetes mellitus.  The diagnoses were diabetes mellitus, 
type II, and peripheral neuropathy.  

A report of VA audio examination, dated in May 2007, reflects 
that the Veteran reported a ringing tinnitus, bilateral, 
constant, and with no change in frequency or intensity.  He 
stated that it was annoying and interferes with his sleep.  
After an objective audiometric testing, including pure tone 
thresholds and speech recognition scores, was completed, the 
VA examiner diagnosed the Veteran with moderately severe 
bilateral sensorineural hearing loss.  

The Board notes that marginal employment is not to be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a).  The standard, as in this case, is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.  See Moore, 1 Vet. App. 
at 358 (noting that substantially gainful employment is 
defined as work which is more than marginal and which permits 
the individual to earn a living wage).  The Board notes that 
the Veteran has received only 2 years education beyond high 
school, and it appears that any gainful employment he could 
be engaged in would involve at least some contact with 
people.  While the Board acknowledges that the Veteran has 
obviously obtained skills and experiences while working as an 
assembler for over 2 years with Ford/Vistion, the competent 
medical evidence of record indicates that the Veteran would 
be unable to perform such duties or employment with 
comparable duties due to the symptoms of his service-
connected PTSD.  Further, there is no contradicting competent 
evidence in the file indicating that the Veteran is capable 
of performing even general employment, and what such 
employment would entail. 

In conclusion, the Veteran is currently service-connected for 
multiple disabilities, to include PTSD, rated as 70 percent 
disabling.  The Veteran is also unemployed, and has been 
since September 2006.  The evidence shows that he stopped 
working as an assembler because he took a buyout.  The 
evidence also indicates that he took (or was encouraged to 
take) the buyout because of irritability and angry outbursts 
at work, to include several physical altercations with 
coworkers.  The competent medical evidence of record 
indicates that the Veteran's symptomalogy from his service-
connected PTSD renders him unable to secure or follow a 
substantially gainful occupation.  The Board notes that the 
Veteran is to be afforded every reasonable doubt.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In this case, the Board 
has resolved all reasonable doubt in the Veteran's favor.  
Accordingly, a total disability rating based upon individual 
unemployability due to service-connected disabilities is 
warranted.


ORDER

The appeal of the issue of entitlement to an evaluation in 
excess of 20 percent for diabetes mellitus, type II, is 
dismissed.

Entitlement to a TDIU is granted, subject to governing 
criteria applicable to the payment of monetary benefits. 





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


